Exhibit 10.5

 

NINTH AMENDMENT
TO
MASTER REPURCHASE AGREEMENT

 

NINTH AMENDMENT, dated as of November 14, 2013 (the “Amendment”), to the Master
Repurchase Agreement dated as of December 3, 2010, as amended by that certain
First Amendment to Master Repurchase Agreement dated as of April 8, 2011, as
further amended by that certain Second Amendment to Master Repurchase Agreement
dated as of June 30, 2011, as further amended by that certain Third Amendment to
Master Repurchase Agreement dated as of April 13, 2012, as further amended by
that certain letter dated April 27, 2012, as further amended by that certain
Fourth Amendment to Master Repurchase Agreement dated as of June 29, 2012, as
further amended by that certain Fifth Amendment to Master Repurchase Agreement
dated as of October 26, 2012, as further amended by that certain Sixth Amendment
to Master Repurchase Agreement dated as of February 8, 2013, as further amended
by that certain Seventh Amendment to Master Repurchase Agreement dated as of
June 21, 2013, and as further amended by that certain Eighth Amendment to Master
Repurchase Agreement dated as of September 3, 2013 (the “Existing Master
Repurchase Agreement”), by and among EXCEL MORTGAGE SERVICING, INC., a
California corporation, with an address at 19500 Jamboree Road #400, Irvine,
California 92612, as a seller (“Excel”), AMERIHOME MORTGAGE CORPORATION, a
Michigan corporation, with an address at 2141 W. Bristol Road, Flint, Michigan
48507, as a seller (“AmeriHome”) (Excel and AmeriHome are individually and
collectively referred to herein as “Seller”), and CUSTOMERS BANK, a Pennsylvania
state-chartered bank, with an address at 99 Bridge Street, Phoenixville,
Pennsylvania 19460 (the “Buyer”).

 

RECITALS

 

The Seller has requested the Buyer to agree to amend the Existing Master
Repurchase Agreement as set forth in this Amendment.  The Buyer is willing to
agree to such amendment, but only on the terms and subject to the conditions set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Seller and the Buyer hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Definitions.  Unless otherwise indicated, capitalized terms that are used but
not defined herein shall have the meanings ascribed to them in the Existing
Master Repurchase Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE II
AMENDMENT

 

1.             The following new definition is hereby added to Section 1
(Definitions) of the Existing Master Repurchase Agreement:

 

“Reverse Mortgage Loan” means a Mortgage Loan that provides for the loan of
money to a borrower based on the home equity in the Mortgaged Property and the
borrower’s obligation to repay the loan is deferred until the owner dies, sells
the Mortgaged Property or the owner vacates the Mortgaged Property.

 

2.             Section 2(b)(12) of the Existing Master Repurchase Agreement is
hereby deleted and replaced by the following:

 

(12)         Full Disbursement of Proceeds.  Other than the obligation to make
additional disbursements pursuant to the terms of a Reverse Mortgage Loan, the
proceeds of the Mortgage Loan have been fully disbursed and there is no further
requirement for future advances thereunder, and any and all requirements as to
completion of any on-site or off-site improvement and as to disbursements of any
escrow funds therefor have been complied with.  All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Note or Mortgage.  Other than the initial
disbursement of funds on the Reverse Mortgage Loan from the Purchase Price, no
additional disbursements are required to be made on the Reverse Mortgage Loan
before the Repurchase Date.

 

3.             A new Section 5(b)(15) is hereby added to the Existing Master
Repurchase Agreement as follows:

 

(15)         The total outstanding principal balance of all Reverse Mortgage
Loans owned by Buyer after such purchase shall not exceed twenty percent (20%)
of the Maximum Aggregate Purchase Price.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

All representations and warranties contained in the Existing Master Repurchase
Agreement are true and correct as of the date of this Amendment (except to the
extent that any of such representations and warranties expressly relate to an
earlier date).

 

ARTICLE IV
MISCELLANEOUS

 

1.             Ratification.  Except as expressly affected by the provisions
hereof, the Existing Master Repurchase Agreement, as amended, shall remain in
full force and effect in accordance with its terms and ratified and confirmed by
the parties hereto.  On and after the date hereof, each reference in the
Existing Master Repurchase Agreement to “the Agreement”, “hereunder”, “herein”
or words of like import shall mean and be a reference to the Agreement as
amended by this Amendment.

 

2

--------------------------------------------------------------------------------


 

2.             Limited Scope.  This Amendment is specific to the circumstances
described above and does not imply any future amendment or waiver of rights of
the Buyer and the Seller under the Existing Master Repurchase Agreement.

 

3.             Severability.  Any provisions of this Amendment which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

4.             Caption.  The captions in the Amendment are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

5.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.

 

6.             Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

ATTEST:

 

CUSTOMERS BANK

 

 

 

 

 

 

By:

/s/ J. Christopher Black

 

By:

/s/ Glenn Hedde

Name:

J. Christopher Black

 

Name:

Glenn Hedde

Title:

Senior Vice President

 

Title:

President, Warehouse Lending

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

EXCEL MORTGAGE SERVICING, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ron Morrison

 

By:

/s/ Todd Taylor

Name:

Ron Morrison

 

Name:

Todd Taylor

Title:

Executive Vice President &

 

Title:

Chief Financial Officer

 

General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

AMERIHOME MORTGAGE CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ron Morrison

 

By:

/s/ Todd Taylor

Name:

Ron Morrison

 

Name:

Todd Taylor

Title:

Executive Vice President &

 

Title:

Chief Financial Officer

 

General Counsel

 

 

 

 

Signature Page to Ninth Amendment to Master Repurchase Agreement

 

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

 

COUNTY OF

 

On this, the          day of November, 2013, before me, the undersigned officer,
personally appeared Todd Taylor and Ron Morrison, who acknowledged themselves to
be the Chief Financial Officer and Executive Vice President & General Counsel,
respectively, of Excel Mortgage Servicing, Inc., a corporation; and Chief
Financial Officer and Executive Vice President & General Counsel, respectively,
of Amerihome Mortgage Corporation, a corporation, and that they as Chief
Financial Officer and Executive Vice President & General Counsel, being
authorized to do so, executed the foregoing agreement for the purposes therein
contained such.

 

In witness whereof, I hereunto set my hand official seal.

 

 

 

 

Notary Public

 

Printed Name:

 

 

 

My Commission Expires:

 

 

 

 

5

--------------------------------------------------------------------------------